FILED
                            NOT FOR PUBLICATION                             OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TONY PEROULIS,                                   No. 12-15147

               Plaintiff - Appellee,             D.C. No. 2:07-cv-00284-JCM-
                                                 CWH
  v.

ZACHARY APOLLO KRISTON,                          MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Zachary Apollo Kriston appeals pro se from the district court’s summary

judgment against him in plaintiff’s diversity action alleging, among other claims,

embezzlement, breach of contract, breach of the covenant of good faith and fair


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore, denies Kriston’s request for oral argument.
See Fed. R. App. P. 34(a)(2).
dealing, and alter ego liability. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001), and we

affirm.

      The district court properly granted summary judgment on plaintiff’s

embezzlement claim because Kriston failed to raise a genuine dispute of material

fact as to whether he misappropriated funds for his own personal use that plaintiff

entrusted to him for investment in a proposed business venture.

      The district court properly granted summary judgment on plaintiff’s claims

for breach of contract and breach of the covenant of good faith and fair dealing

because Kriston failed to raise a triable dispute as to whether the parties entered

into valid contracts that imposed obligations with whose letter and spirit Kriston

failed to comply, causing plaintiff damage. See Hilton Hotels v. Butch Lewis

Prods., Inc., 862 P.2d 1207, 1209 (Nev. 1993) (per curiam) (elements breach of the

duty of good faith and fair dealing claim); Bernard v. Rockhill Dev. Co., 734 P.2d
1238, 1240 (Nev. 1987) (per curiam) (elements of breach of contract claim).

      The district court properly granted summary judgment on plaintiff’s alter

ego liability claim because Kriston failed to raise a triable dispute as to whether

Kriston lacked a controlling interest in the two entities through which he solicited

funds for investment in the business venture at issue, and whether the corporate


                                           2                                    12-15147
form was abused to hide money and avoid liabilities. See LFC Mktg. Group, Inc.

v. Loomis, 8 P.3d 841, 845-46 (Nev. 2000) (per curiam) (discussing piercing the

corporate veil and “reverse” piercing based on alter ego liability).

       Kriston’s contentions regarding the need for more discovery, and with

respect to plaintiff’s alleged fraud against him, fraud on the court, and abuse of

process are unpersuasive.

       Kriston’s requests for disqualification of plaintiff’s counsel, to strike

plaintiff’s supplemental excerpts of records, and to reinstate his mandamus

petition, set forth in his reply brief, are denied.

       Kriston’s motion for judicial notice is granted. See Fed. R. Evid. 201.

       Plaintiff’s motion for judicial notice, set forth in his answering brief, is

granted. See id.

       AFFIRMED.




                                             3                                     12-15147